DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 10/21/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites the limitation "the basis" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the finally obtained replaced complex amplitude distribution" in lines 45-46.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 6 includes the variable “n” (as part of ‘2n’) in line 3.  The variable must be defined the first time it is used.
Claim 10 recites the limitation "the basis" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the finally obtained replaced complex amplitude distribution" in lines 42-43.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the basis" in line 48.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 are dependent on Claim 10, and hence inherit the deficiencies of Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

     Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a computer-readable recording medium in which a program is recorded.  The limitation ‘computer-readable recording medium’ has been taken to be non-statutory subject matter (see MPEP 2106, or 1351 OG 212, or http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20).  Unless the specification specifically excludes transitory media such as signals, then they are to be considered as encompassed by the claim.  It is suggested that ‘non-transitory computer-readable recording medium’ be used instead to overcome this rejection.  See also MPEP 2106.03(II).

Allowable Subject Matter
     Claims 1, 10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-9, 11 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2019-057433 A to Kurashige.
WO 2020/153504 A1 to Makio.
U.S. Patent Application Publication US 2021/0333756 A1 to Kaczorowski.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872